
	
		II
		110th CONGRESS
		1st Session
		S. 341
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restore fairness in the provision of
		  incentives for oil and gas production, and for other purposes.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the
			 Energy Fairness for America
			 Act.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				etc.
					Sec. 2. Termination of deduction for intangible drilling and
				development costs.
					Sec. 3. Termination of percentage depletion allowance for oil
				and gas wells.
					Sec. 4. Termination of enhanced oil recovery
				credit.
					Sec. 5. Termination of certain provisions of the Energy Policy
				Act of 2005.
					Sec. 6. Termination of certain tax provisions of the Energy
				Policy Act of 2005.
					Sec. 7. Revaluation
				of LIFO inventories of large integrated oil companies.
					Sec. 8. Modifications of foreign tax credit rules applicable to
				dual capacity taxpayers.
					Sec. 9. Rules relating to foreign oil and gas
				income.
					Sec. 10. Elimination of deferral for foreign oil and gas
				extraction income.
				
			2.Termination of deduction for intangible
			 drilling and development costs
			(a)In generalSection 263(c) is amended by adding at the
			 end the following new sentence: This subsection shall not apply to any
			 taxable year beginning after the date of the enactment of this
			 sentence..
			(b)Conforming amendmentsParagraphs (2) and (3) of section 291(b)
			 are each amended by striking section 263(c), 616(a), and
			 inserting section 616(a).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			3.Termination of percentage depletion
			 allowance for oil and gas wells
			(a)In generalSection 613A is amended by adding at the
			 end the following new subsection:
				
					(f)TerminationFor purposes of any taxable year beginning
				after the date of the enactment of this subsection, the allowance for
				percentage depletion shall be
				zero.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Termination of enhanced oil recovery
			 credit
			(a)In generalSection 43 is amended by adding at the end
			 the following new subsection:
				
					(f)TerminationThis section shall not apply to any taxable
				year beginning after the date of the enactment of this
				subsection.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			5.Termination of certain provisions of the
			 Energy Policy Act of 2005
			(a)In generalThe following provisions of the Energy
			 Policy Act of 2005 are repealed on and after the date of the enactment of this
			 Act:
				(1)Section 342 (relating to program on oil and
			 gas royalties in-kind).
				(2)Section 343 (relating to marginal property
			 production incentives).
				(3)Section 344 (relating to incentives for
			 natural gas production from deep wells in the shallow waters of the Gulf of
			 Mexico).
				(4)Section 345 (relating to royalty relief for
			 deep water production).
				(5)Section 357 (relating to comprehensive
			 inventory of OCS oil and natural gas resources).
				(b)Termination of Alaska offshore royalty
			 suspension
				(1)In generalSection 8(a)(3)(B) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking and in
			 the Planning Areas offshore Alaska.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall take effect on and after the date of the enactment of
			 this Act.
				6.Termination of certain tax provisions of
			 the Energy Policy Act of 2005
			(a)Electric transmission property treated as
			 15-year propertySection
			 168(e)(3)(E)(vii) is amended by inserting , and before the date of the
			 enactment of the Energy Fairness for America
			 Act after April 11, 2005.
			(b)Temporary expensing of equipment used in
			 refining liquid fuelsSection
			 179C(c)(1) is amended—
				(1)by striking January 1, 2012
			 and inserting the date of the enactment of the
			 Energy Fairness for America
			 Act, and
				(2)by striking January 1, 2008
			 and inserting the date of the enactment of the
			 Energy Fairness for America
			 Act.
				(c)Natural gas distribution lines treated as
			 15-year propertySection
			 168(e)(3)(E)(viii) is amended by striking January 1, 2011 and
			 inserting the date of the enactment of the
			 Energy Fairness for America
			 Act.
			(d)Natural gas gathering lines treated as
			 7-year propertySection
			 168(e)(3)(C)(iv) is amended by inserting , and before the date of the
			 enactment of the Energy Fairness for America
			 Act after April 11, 2005.
			(e)Determination of small refiner exception to
			 oil depletion deductionSection 1328(b) of the Energy Policy Act of
			 2005 is amended by inserting and beginning before the date of the
			 enactment of the Energy Fairness for America
			 Act after this Act.
			(f)Amortization of geological and geophysical
			 expendituresSection 167(h)
			 is amended by adding at the end the following new paragraph:
				
					(5)TerminationThis subsection shall not apply to any
				taxable year beginning after the date of the enactment of the
				Energy Fairness for America
				Act.
					.
			(g)Effective
			 dateThe amendments made by
			 this section shall take effect on and after the date of the enactment of this
			 Act.
			7.Revaluation of LIFO inventories of large
			 integrated oil companies
			(a)General ruleNotwithstanding any other provision of law,
			 if a taxpayer is an applicable integrated oil company for its last taxable year
			 ending in calendar year 2006, the taxpayer shall—
				(1)increase, effective as of the close of such
			 taxable year, the value of each historic LIFO layer of inventories of crude
			 oil, natural gas, or any other petroleum product (within the meaning of section
			 4611) by the layer adjustment amount, and
				(2)decrease its cost of goods sold for such
			 taxable year by the aggregate amount of the increases under paragraph
			 (1).
				If the aggregate
			 amount of the increases under paragraph (1) exceed the taxpayer’s cost of goods
			 sold for such taxable year, the taxpayer’s gross income for such taxable year
			 shall be increased by the amount of such excess.(b)Layer adjustment amountFor purposes of this section—
				(1)In GeneralThe term layer adjustment
			 amount means, with respect to any historic LIFO layer, the product
			 of—
					(A)$18.75, and
					(B)the number of barrels of crude oil (or in
			 the case of natural gas or other petroleum products, the number of
			 barrel-of-oil equivalents) represented by the layer.
					(2)Barrel-of-oil equivalentThe term barrel-of-oil
			 equivalent has the meaning given such term by section 29(d)(5) (as in
			 effect before its redesignation by the Energy Tax Incentives Act of
			 2005).
				(c)Application of requirement
				(1)No change in method of
			 accountingAny adjustment
			 required by this section shall not be treated as a change in method of
			 accounting.
				(2)Underpayments of estimated
			 taxNo addition to the tax
			 shall be made under section 6655 of the Internal Revenue Code of 1986 (relating
			 to failure by corporation to pay estimated tax) with respect to any
			 underpayment of an installment required to be paid with respect to the taxable
			 year described in subsection (a) to the extent such underpayment was created or
			 increased by this section.
				(d)Applicable integrated oil
			 companyFor purposes of this
			 section, the term applicable integrated oil company means an
			 integrated oil company (as defined in section 291(b)(4) of the Internal Revenue
			 Code of 1986) which has an average daily worldwide production of crude oil of
			 at least 500,000 barrels for the taxable year and which had gross receipts in
			 excess of $1,000,000,000 for its last taxable year ending during calendar year
			 2006. For purposes of this subsection all persons treated as a single employer
			 under subsections (a) and (b) of section 52 of the Internal Revenue Code of
			 1986 shall be treated as 1 person and, in the case of a short taxable year, the
			 rule under section 448(c)(3)(B) shall apply.
			8.Modifications of foreign tax credit rules
			 applicable to dual capacity taxpayers
			(a)In GeneralSection 901 (relating to credit for taxes
			 of foreign countries and of possessions of the United States) is amended by
			 redesignating subsection (m) as subsection (n) and by inserting after
			 subsection (l) the following new subsection:
				
					(m)Special Rules Relating to Dual Capacity
				Taxpayers
						(1)General ruleNotwithstanding any other provision of this
				chapter, any amount paid or accrued by a dual capacity taxpayer to a foreign
				country or possession of the United States for any period shall not be
				considered a tax—
							(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
							(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
								(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
								(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
								Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term
				dual capacity taxpayer means, with respect to any foreign country
				or possession of the United States, a person who—
							(A)is subject to a levy of such country or
				possession, and
							(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
							(3)Generally applicable income
				taxFor purposes of this
				subsection—
							(A)In generalThe term generally applicable income
				tax means an income tax (or a series of income taxes) which is generally
				imposed under the laws of a foreign country or possession on income derived
				from the conduct of a trade or business within such country or
				possession.
							(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
								(i)persons who are not dual capacity
				taxpayers, and
								(ii)persons who are citizens or residents of
				the foreign country or possession.
								
			(b)Effective Date
				(1)In generalThe amendments made by this section shall
			 apply to taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
				(2)Contrary treaty obligations
			 upheldThe amendments made by
			 this section shall not apply to the extent contrary to any treaty obligation of
			 the United States.
				9.Rules relating to foreign oil and gas
			 income
			(a)Separate Basket for Foreign Tax
			 CreditParagraph (1) of
			 section 904(d), as in effect for years beginning after 2006, is amended by
			 striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following:
				
					(C)foreign oil and gas
				income.
					
			(b)DefinitionSection 904(d)(2), as in effect for years
			 after 2006, is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L) and by inserting after subparagraph (I) the
			 following:
				
					(J)Foreign oil and gas incomeFor purposes of this section—
						(i)In generalThe term foreign oil and gas
				income has the meaning given such term by section 954(g).
						(ii)CoordinationPassive category income and general
				category income shall not include foreign oil and gas income (as so
				defined).
						
			(c)Conforming amendments
				(1)Section 904(d)(3)(F)(i) is amended by
			 striking or (E) and inserting (E), or (I).
				(2)Section 907(a) is hereby repealed.
				(3)Section 907(c)(4) is hereby
			 repealed.
				(4)Section 907(f) is hereby repealed.
				(d)Effective dates
				(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after the date of the enactment of this
			 Act.
				(2)Transitional rules
					(A)Separate basket treatmentAny taxes paid or accrued in a taxable year
			 beginning on or before the date of the enactment of this Act, with respect to
			 income which was described in subparagraph (B) of section 904(d)(1) of such
			 Code (as in effect on the day before the date of the enactment of this Act),
			 shall be treated as taxes paid or accrued with respect to foreign oil and gas
			 income to the extent the taxpayer establishes to the satisfaction of the
			 Secretary of the Treasury that such taxes were paid or accrued with respect to
			 foreign oil and gas income.
					(B)CarryoversAny unused oil and gas extraction taxes
			 which under section 907(f) of such Code (as so in effect) would have been
			 allowable as a carryover to the taxpayer’s first taxable year beginning after
			 the date of the enactment of this Act (without regard to the limitation of
			 paragraph (2) of such section 907(f) for first taxable year) shall be allowed
			 as carryovers under section 904(c) of such Code in the same manner as if such
			 taxes were unused taxes under such section 904(c) with respect to foreign oil
			 and gas extraction income.
					(C)LossesThe amendment made by subsection (c)(3)
			 shall not apply to foreign oil and gas extraction losses arising in taxable
			 years beginning on or before the date of the enactment of this Act.
					10.Elimination of deferral for foreign oil and
			 gas extraction income
			(a)General ruleParagraph (1) of section 954(g) (defining
			 foreign base company oil related income) is amended to read as follows:
				
					(1)In generalExcept as otherwise provided in this
				subsection, the term foreign oil and gas income means any income
				of a kind which would be taken into account in determining the amount
				of—
						(A)foreign oil and gas extraction income (as
				defined in section 907(c)), or
						(B)foreign oil related income (as defined in
				section 907(c)).
						
			(b)Conforming amendments
				(1)Subsections (a)(5), (b)(5), and (b)(6) of
			 section 954, and section 952(c)(1)(B)(ii)(I), are each amended by striking
			 base company oil related income each place it appears (including
			 in the heading of subsection (b)(8)) and inserting oil and gas
			 income.
				(2)Subsection (b)(4) of section 954 is amended
			 by striking base company oil-related income and inserting
			 oil and gas income.
				(3)The subsection heading for subsection (g)
			 of section 954 is amended by striking Foreign Base Company Oil Related Income
			 and inserting Foreign Oil
			 and Gas Income.
				(4)Subparagraph (A) of section 954(g)(2) is
			 amended by striking foreign base company oil related income and
			 inserting foreign oil and gas income.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after the date of the enactment of this Act, and to taxable years of United
			 States shareholders ending with or within such taxable years of foreign
			 corporations.
			
